internal_revenue_service number release date index number -------------------------------------- -------------------------------- ------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc ita plr-104914-15 date august re request for extension of time to make the election not to deduct the additional first year depreciation taxpayer ---------------------------------------------------------- a b c d date1 date2 --------- ------ ------------------ ---------------------- -------------------------- ------ dear -------------- this ruling responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code code for all classes of qualified_property placed_in_service in the taxable_year ended date1 facts taxpayer represents that the facts are as follows taxpayer is a privately owned company taxed as a subchapter_s_corporation taxpayer files form_1120s u s income_tax return for an s_corporation on a calendar-year basis taxpayer’s operations are conducted through various qualified subchapter_s subsidiaries which are disregarded entities for federal_income_tax purposes and other disregarded entities taxpayer is engaged in the business of manufacturing and selling a and other b related products taxpayer’s various manufacturing operations are located within the c taxpayer placed_in_service qualified plr-104914-15 property as defined in sec_168 during the taxable_year ended date1 the date2 taxable_year taxpayer timely electronically filed its form_1120s for the taxable_year ended date1 by the extended due_date of the tax_return on this return taxpayer did not claim the additional first year depreciation deduction for all classes of qualified_property placed_in_service by taxpayer during the taxable_year ended date1 taxpayer reported income to its shareholders on schedule_k-1 on the basis that it made such election and each shareholder filed its date2 federal_income_tax return and paid income_tax as though taxpayer made such election taxpayer intended to make an election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service in the taxable_year ended date1 taxpayer however inadvertently failed to attach the election statement as required by sec_168 to its form_1120s for the taxable_year ended date1 with respect to all classes of qualified_property subsequent to filing its form_1120s for the taxable_year ended date1 taxpayer discovered that it had failed to attach the election statement to the return for the taxable_year ended date1 with respect to all classes of qualified_property thereafter taxpayer contacted d a certified public accounting firm for advice to correct this mistake d advised taxpayer to file this request ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service during the taxable_year ended date1 law and analysis sec_168 provides a 50-percent additional first year depreciation deduction for qualified_property i acquired by a taxpayer after date and before date and ii placed_in_service by the taxpayer before date or date for qualified_property described in sec_168 or c sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_2_cb_722 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent plr-104914-15 additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation for a class of property applies to all qualified_property that is in the class of property and placed_in_service in the same taxable_year sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date1 provide that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service during the taxable_year ended date1 that qualify for additional first year depreciation the election must be made by taxpayer filing an amended federal tax_return for that taxable_year with a statement indicating that taxpayer is plr-104914-15 electing not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service during the taxable_year ended date1 is eligible for the additional first year depreciation deduction this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate industry director large business international division lb_i willie e armstrong jr sincerely willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
